DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 (Figs, 1-3D and claims 1-6, 8, and 9) in the reply filed on 09/29/2021 is acknowledged.
Claims 7 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.

The status of the claims for this application is as follows.  
Claims 1-13 are currently pending.
Claims 7 and 10-13 are currently withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 was considered by the examiner.

Drawings
The drawings were received on 11/25/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Eilber (EP 3012502).


    PNG
    media_image1.png
    716
    475
    media_image1.png
    Greyscale


Re Clm 1: Eilber discloses an apparatus for connecting to the end of a duct, the apparatus (see Fig. 4 and the Fig. above) comprising: 

an inner ring (2 and 22) positioned within said outer ring and having said central axis (at 16) and an outer surface (the surface from 1001 to 1002) extending between a first and second axial end of said inner ring (the surface extends between the axial ends), wherein 
a gap (2001) is provided between said outer surface of said inner ring at its first end and said inner surface of said outer ring at its first end (see above), said gap extending in the direction of said second ends of the inner and outer rings (see above); wherein said gap at said first ends being configured to receive said duct (see above); and wherein said gap decreases in width as it extends away from said first ends and in the direction of said second ends (see above); and 
wherein said apparatus comprises an axial positioning means (3001) provided at said second ends of said outer and inner rings (see above), that is configured to retain said inner and outer rings in a fixed axial position relative to each other (see above).
Re Clm 2: Eilber discloses wherein said inner surface of said outer ring abuts said outer surface of said inner ring at said second ends of said outer and inner rings (see above).
Re Clm 3: Eilber discloses wherein said inner ring comprises an axially extending portion that is conical (at 4001), such that an outer diameter of the conically extending portion increases as it extends from said first end of the inner ring in the direction of said second end of said inner ring (see above).  

Re Clm 5: Eilber discloses wherein said axial positioning means comprises a groove (the groove containing 3) being provided on said outer surface of said inner ring (see above) and a groove (the groove containing 3) provided on said inner surface of said outer ring (see above), and further comprising: a snap ring (3) configure to sit in and between said grooves to thereby hold the rings in said fixed axial position relative to one another (see above).  
Re Clm 6: Eilber discloses wherein said inner ring comprises a flange (5001) provided on its outer surface at its second end and wherein said groove is provided in said flange (see above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilber (EP 3012502) as applied to claim(s) 1-6 above.

Re Clm 8: Eilber discloses a system comprising the apparatus of claim1 (see claim 1 above), wherein said first apparatus comprise a shaped and sized mating region (the region comprising 5) at the second end of each of their outer ring, said mating region of said first apparatus being sized and shaped so as to connect, to thereby connect said first apparatus to another apparatus (see above).
Eilber fails to disclose a second apparatus comprising a second outer ring having said central axis and an inner surface extending between a first axial end and a second axial end of the outer ring; and a second inner ring positioned within said second outer ring and having said central axis and an outer surface extending between a first and second axial end of said second inner ring, wherein a gap is provided between said outer surface of said second inner ring at its first end and said inner surface of said second outer ring at its first end, said gap extending in the direction of said second ends of the second inner and outer rings; said gap at said first ends being configured to receive a second duct; and wherein said second apparatus comprise a correspondingly shaped and sized mating region at the second end of its outer ring, said mating region of said second apparatus being sized and shaped so as to connect, to thereby connect said second apparatus to another apparatus.
The examiner is taking Official Notice that it is old and well known to duplicate components of an apparatus or an apparatus itself and then to connect said duplicated components of an apparatus or an apparatus itself, for the purpose of reducing time by 
It is noted that the mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Eilber, to have had a second apparatus comprising a second outer ring having said central axis and an inner surface extending between a first axial end and a second axial end of the outer ring; and a second inner ring positioned within said second outer ring and having said central axis and an outer surface extending between a first and second axial end of said second inner ring, wherein a gap is provided between said outer surface of said second inner ring at its first end and said inner surface of said second outer ring at its first end, said gap extending in the direction of said second ends of the second inner and outer rings; said gap at said first ends being configured to receive a second duct; and wherein said second apparatus comprise a correspondingly shaped and sized mating region at the second end of its outer ring, said mating region of said second apparatus being sized and shaped so as to connect, to thereby connect said second apparatus to another apparatus, for the purpose of reducing time by having similar structures used together, deducing cost by reducing complexity in manufacturing of components, alternatively, for providing similar structures that can be used together 
Again, it is noted that the mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
As for the recitation “wherein both said first and second apparatus each comprise a correspondingly shaped and sized mating region at the second end of each of their outer rings, said mating region of said first apparatus being sized and shaped so as to connect to the mating region provided at the second end of the outer ring of the second apparatus, to thereby connect said first apparatus to said second apparatus”  such is merely the application of putting the two structures together, the structure of claim 1 and the Official Notice structure above.  Additionally, as for the recitation “said mating region of said first apparatus being sized and shaped so as to connect to the mating region provided at the second end of the outer ring of the second apparatus, to thereby connect said first apparatus to said second apparatus” said structure of claim 1 and the Official Notice structure above would have been made to or capable of connecting the mating regions provided at the second end of the outer rings, to thereby connect said first apparatus to said second apparatus (connected being defined as joined or linked together; and the structure of claim 1 and the Official Notice structure can be linked together by abutment or a threaded coupling) where said first and second apparatus each comprise a correspondingly shaped and sized mating region at the second end of each of their outer rings, for the purpose of reducing time by having similar structures used together, deducing cost by reducing complexity in manufacturing of components, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Eilber, to have been made to or capable of having said second apparatus comprise a correspondingly shaped and sized mating region at the second end of its outer ring, said mating region of said second apparatus being sized and shaped so as to connect, to thereby connect said second apparatus to another apparatus, for the purpose of reducing time by having similar structures used together, deducing cost by reducing complexity in manufacturing of components, alternatively, for providing similar structures that can be used together which would yield the same predictable result of forming a leak free structure, apparatus, or flow path.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilber (EP 3012502) as applied to claim(s) 1-6 above, in view of Coppi (FR 547815).

Re Clm 9: Eilber discloses each of said first and second apparatus, on an outer surface of said outer rings and said system, said first apparatus, said second apparatus, and said first and second apparatus.
Eilber fails to disclose a flange provided, further comprising a U-shaped coupling ring that is sized to fit over both said flange and said flange to thereby hold in position relative to each other.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Eilber, to have had a flange provided, further comprising a U-shaped coupling ring that is sized to fit over both said flange and said flange to thereby hold in position relative to each other, as taught by Coppi, for the purpose of providing an alternative means to secure members together, alternatively, for providing an alternatively structural arrangement which would have yielded the same predictable results of forming a secured leak free joint).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; FR-2260054, DE-4130593, and DE-2325910.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
10/18/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679